MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Sep 21 2016, 8:28 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Schrontz                                     Gregory F. Zoeller
Schrontz Legal Group, LLC                                Attorney General of Indiana
Lafayette, Indiana
                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 21, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of I.L. (Child) and K.D.W.                               79A02-1603-JT-464
(Father);                                                Appeal from the Tippecanoe
                                                         Superior Court
K.D.W. (Father),                                         The Honorable Faith A. Graham,
Appellant-Respondent,                                    Judge
                                                         The Honorable Tricia L.
        v.                                               Thompson, Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                79D03-1507-JT-65
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016       Page 1 of 25
      May, Judge.


[1]   K.D.W. (“Father”) appeals the termination of his parental rights to I.L.

      (“Child”). Father raises four issues, which we restate as:


               1. whether the court’s findings of fact support the court’s conclusion of
               law that there was a reasonable probability the conditions resulting in
               Child being in continued placement outside Father’s home would not be
               remedied;

               2. whether the court’s findings of fact support the court’s conclusion of
               law that continuation of the parent-child relationship poses a threat to the
               well-being of Child;

               3. whether the court’s findings of fact support the court’s conclusion of
               law that Tippecanoe County Department of Child Services (“DCS”) has
               a satisfactory plan for the care of Child; and

               4. whether the court’s conclusion of law that termination was in Child’s
               best interest was supported by the evidence. 1

      We affirm.



                              Facts and Procedural History
[2]   I.L. was born on June 17, 2012, as the fourth of five children born to C.S.

      (“Mother”). 2 On April 16, 2014, DCS began receiving reports that I.L.’s




      1
        We interpret this argument to allege the insufficiency of both the evidence to support the court’s findings of
      fact and the insufficiency of the findings of fact to support the conclusions of law. See In re N.G., 51 N.E.3d
1167, 1170-71 (Ind. 2016) (interpreting an assertion the evidence did not support the judgment to challenge
      the sufficiency of the evidence to support the findings and the findings to support the conclusions).
      2
        Mother voluntarily terminated her parental rights to all five of her children and did not appeal. Additional
      facts regarding Mother and Child’s half-siblings will be provided only as necessary to set the stage for the
      facts and procedure relevant to Father and Child.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016            Page 2 of 25
      younger brother was not thriving. Investigation revealed Mother had

      participated in an Informal Adjustment in 2013, Mother’s children lacked

      appropriate supervision or housing, the children were dirty and unkempt, and

      the youngest child was not thriving.


[3]   DCS filed a Child in Need of Services (“CHINS”) petition on May 22, 2014.

      The court held a detention hearing on June 24, 2014, and placed Child with the

      maternal grandmother and a maternal aunt. In July 2014, genetic testing

      confirmed Father’s paternity of Child, and he attended the CHINS fact-finding

      hearing on July 18, 2014. On July 24, 2014, the court adjudicated Child a

      CHINS and entered a dispositional decree that required Father to, among other

      things, attend all hearings and visitations; remain in contact with DCS;

      maintain a stable source of income; maintain safe housing suitable for Child;

      not consume legend drugs or controlled substances without a prescription; not

      consume alcohol; submit urine for drug screens on request; obey the law;

      participate in a Fatherhood Engagement program; and follow any

      recommendation from required assessments for parenting, mental health, and

      substance abuse.


[4]   The court held review hearings on October 14, 2014, and January 20, 2015.

      Father appeared for the hearing in October, but he was intoxicated and

      belligerent, which led to his being held in contempt. Father did not appear for

      the hearing in January 2015.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 3 of 25
[5]   Permanency planning hearings were held on April 21, 2015, and July 31, 2015.

      At the July hearing, the court changed the permanency plan from reunification

      to termination of parental rights and adoption of Child. Evidentiary hearings

      on the termination petitions were held on October 2, 2015, and October 30,

      2016.


[6]   On February 1, 2016, the trial court terminated Father’s parental rights in an

      order that provided, in pertinent part:

                                          FINDINGS OF FACT


                                                    *****


              6. [Father] knew that he was a potential father of [Child] due to
              a prior investigation in March of 2013. [Father] made no efforts
              to establish paternity or remove [Child] from the conditions of
              Mother’s home prior to the involvement of DCS in May of 2014.
              Genetic testing conducted in July 2014 confirmed [Father] is the
              biological parent of [Child].


                                                    *****


              9. DCS filed a Request to Take Children into Custody on June
              23, 2014 and a Detention Hearing was held on June 25, 2014.
              [Child] was placed in relative foster care at that time. [Child] has
              remained out of parents’ care continuously since that date.


              10. [Child] was found to be a Child in Need of Services
              (“CHINS”) and dispositional orders were issued . . . on July 24,
              2014.



      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 4 of 25
        11. Pursuant to the dispositional orders . . . Father was offered
        the following services: random drug screens, parenting and
        bonding assessments, mental health assessment and services,
        Fatherhood Engagement program and services, and substance
        abuse assessment and services. These services were exhaustive
        and were designed to address the parents’ difficulties.


        12. Case conferences, family team meetings, and review hearings
        were held periodically. DCS and CASA prepared separate
        written reports and recommendations prior to each hearing.


        13. A permanency hearing was held on July 31, 2015 at which
        time the permanent plan for [Child] was determined to be
        initiation of proceedings for termination of parental rights and
        adoption. DCS filed its petition and the evidentiary hearings on
        the Verified Petition to Terminate Parental Rights were held on
        October 2, 2015 and October 30, 2015. . . .


        14. Father is not able to provide a safe and stable home for the
        child. Father has failed to demonstrate a reliable, stable means of
        providing for the child’s needs. Father has failed to make the
        needs of the child a priority.


        15. Throughout the CHINS case, Father lived on and off with
        Paternal Grandmother. Father often stayed with friends and also
        resided with at least two different girlfriends. At times, Father
        lived “in and out of the streets.” Approximately one month prior
        to the evidentiary hearing, Father and his girlfriend of four
        months rented an apartment together. Even though this is the
        first time Father has obtained housing in his own name, he
        misrepresented his employment on the rental application.


        16. Father was employed at the beginning of the CHINS case
        until February of 2015. Father remained unemployed until
        August of 2015 when he began working at a bar. Father was

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 5 of 25
        terminated from the bar the first week of September and reports
        he was fired because a woman thought he was doing something
        wrong to her. On the second day of the termination hearing,
        Father testified he had been employed at Indiana Packers for
        approximately two weeks. Although Father has generally been
        able to obtain employment, he admits difficulty keeping his
        employment because of his attitude and his mouth getting him in
        trouble.


        17. Father was incarcerated several times during the CHINS. In
        October of 2014, Father was charged with disorderly conduct but
        the case was later dismissed. In April of 2015, Father was
        arrested and charged with Driving While Suspended and those
        charges remain pending. Father was arrested for failing to
        appear in court for a previous theft case and spent some time in
        jail. Father failed to appear for court in the CHINS case as well
        and was also held in contempt for his behavior in the courtroom.


        18. Father was offered services to overcome stability issues but
        Father participated only sporadically. Father never completed
        the parenting assessment, mental health assessment, or substance
        abuse assessment as ordered. No cognitive deficits were
        identified that would have prevented Father from achieving his
        goals. Father’s biggest barriers to parenting are his choices and
        lack of planning.


        19. Father participated in limited therapy sessions despite
        accommodations for home-based and telephonic sessions. After
        Father canceled his August 30, 2015 therapy session, he never
        contacted the therapist again to reengage in services. Father’s
        anger management issues and difficulty with interpersonal skills
        were never addressed.


        20. Father tested positive for marijuana on December 30, 2014
        and April 17, 2015. Father failed to take other drug screens

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 6 of 25
        when requested. One [sic] the first day of the evidentiary
        hearing, Father testified that he had not used marijuana for two
        months but failed to submit to a requested drug screen after
        court. Although Father indicated his alcohol consumption is not
        a problem, in October of 2014 he appeared in court under the
        influence of alcohol and behaved belligerently.


        21. Father participated sporadically in Fatherhood Engagement
        and case management services. Father’s lack of communication
        and participation resulted in termination of services around
        January of 2015. Services resumed in June of 2015 but were
        again suspended after Father missed three missed [sic]
        appointments. Father made no contact with the case manager
        after August 20, 2015.


        22. Although Father was appropriate and prepared for visits, his
        attendance was inconsistent. Father was discharged from the
        first visit facilitation agency in October of 2014 due to attendance
        issues. Father did not visit with [Child] again until April of 2015.
        Father had one visit in April of 2015 then missed three visits in
        both May and June. From July until the evidentiary hearing,
        Father missed three out of twelve visits. Father never progressed
        beyond fully supervised visits.


        23. Services have been available to Father for over fifteen
        months and he has failed to actively participate in services to
        effect reunification. Father has demonstrated that he is not stable
        and will not follow through with services. [Child] needs stability
        and permanency now.


                                              *****


        28. Mother does not believe it would be best for [Child] to be
        with Father. Prior to the CHINS case, Father did not want
        contact with [Child] and only showed up periodically. Mother

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 7 of 25
        believed that Father had been drinking or using drugs on many of
        the occasions that he did see [Child]. Father never provided
        financial support for [Child] either.


        29. The parents were involved in one violent incident during
        their relationship when Mother broke Father’s phone and Father
        “choke slammed” Mother. The incident ended their
        relationship. Mother stated Father was also violent to her other
        children.


        30. DCS and CASA believe that termination of parental rights is
        in the best interests of [Child]. The plan for [Child] is adoption
        by the foster parents. [Child] is bonded with the foster family
        and also with his half-sibling that is placed in the same home.
        [Child] is readily adoptable if the foster family cannot adopt for
        some reason.


        31. CASA observed that [Child] is doing well in his foster home
        and that he is making great strides in his communication skills. .
        . . CASA did not observe a bond between Father and [Child].


        32. [C]hild needs permanency now. Neither parent has
        demonstrated the consistency and stability necessary to be the
        primary caregiver of this [C]hild. All imaginable services have
        been offered and nothing is singularly different in today’s
        circumstances since the time of removal. To continue the parent-
        child relationship would be detrimental to the [C]hild.


                                CONCLUSIONS OF LAW


        1. There is a reasonable probability the conditions that resulted
        in removal of the child from the parents’ care or the reasons for
        continued placement outside the home will not be remedied.
        Mother and Father have yet to demonstrate the ability or

Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 8 of 25
              willingness to make lasting changes to obtain and maintain basic
              stability.


              2. Continuation of the parent-child relationships poses a threat
              to the well-being of the child. The child needs stability in his life.
              The child need [sic] parents with whom the child can form a
              permanent and lasting bond and who will provide for the child’s
              emotional, psychological, and physical well-being. The child’s
              well-being would be threatened by keeping the child in parent-
              child relationships with parents whose own choices and actions
              have made them unable to meet the needs of this child.


              3. DCS has a satisfactory plan of adoption for the care and
              treatment of the child following termination of parental rights.
              The child can be adopted and there is reason to believe an
              appropriate permanent home has or can be found for the child.


              4. For the foregoing reasons, it is in the best interests of [Child]
              that the parental rights of [Father] be terminated.


                                                    *****


              Court grants Verified Petition to Terminate Parental Rights of
              [Father].


      (Appellant’s App. at 26-9.)



                                 Discussion and Decision
[7]   The Fourteenth Amendment to the United States Constitution protects parents’

      traditional right to “establish a home and raise their children.” In re N.G., 51
N.E.3d 1167, 1169 (Ind. 2016). Not only do parents have a fundamental

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 9 of 25
      interest in the upbringing of their children, but “the parent-child relationship is

      ‘one of the most valued relationships in our culture.’” Neal v. DeKalb Cty. Div. of

      Family & Children, 796 N.E.2d 280, 285 (Ind. 2003) (quoting Tillotson v. Clay

      Cnty. Dep’t of Family & Children, 777 N.E.2d 741, 745 (Ind. Ct. App. 2002), trans.

      denied). Therefore, when the State seeks to terminate parental rights, a parent’s

      interest in the accuracy of the court’s decision is “a commanding one.” In re

      V.A., 51 N.E.3d 1140, 1144 (Ind. 2016) (quoting Santosky v. Kramer, 455 U.S.
745, 759 (1982)).


[8]   Because of the importance of the interest at issue, the State may not terminate a

      parent’s right to his or her children without proving termination is appropriate

      by “clear and convincing evidence [which] is a higher burden than establishing

      a mere preponderance” of the evidence. Id. In addition, the State must meet

      that heightened burden of proof as to a number of allegations:

              (A) that one (1) of the following is true:


                       (i) The child has been removed from the parent for at least
                       six (6) months under a dispositional decree.


                       (ii) A court has entered a finding under IC 31-34-21-5.6
                       that reasonable efforts for family preservation or
                       reunification are not required, including a description of
                       the court’s finding, the date of the finding, and the manner
                       in which the finding was made.


                       (iii) The child has been removed from the parent and has
                       been under the supervision of a local office or probation
                       department for at least fifteen (15) months of the most
      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 10 of 25
                       recent twenty-two (22) months, beginning with the date
                       the child is removed from the home as a result of the child
                       being alleged to be a child in need of services or a
                       delinquent child;


              (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services.


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2). The trial court must enter findings of fact to

      support each of its conclusions as to those allegations. Ind. Code § 31-35-2-8(c).

      If the court finds each of the allegations by clear and convincing evidence then

      it must terminate the parent-child relationship. In re N.G., 51 N.E.3d at 1170.


[9]   When reviewing a termination of parental rights, we neither reweigh evidence

      nor reassess credibility of the witnesses. In re V.A., 51 N.E.3d at 1143. Rather,

      Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 11 of 25
       we “consider only the evidence that supports the judgment and the reasonable

       inferences to be drawn from the evidence.” In re E.M., 4 N.E.3d 636, 642 (Ind.

       2014). Because the trial court was to enter findings and conclusions in support

       of its judgment, we apply a two-tiered standard of review: examining first

       “whether the evidence clearly and convincingly supports” the trial court’s

       findings and second whether the trial court’s “findings clearly and convincingly

       support” the trial court’s conclusions. Id. Where, however, the court has

       entered findings that are not challenged, those findings “must be accepted as

       correct.” Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992).


               1. Reasonable Probability Conditions Not Remedied
[10]   Father first asserts the trial court’s findings of fact are insufficient to support the

       court’s conclusion there was no reasonable probability the conditions that

       resulted in Child being removed from the home or remaining out of the home

       would be remedied. We agree with Father.


[11]   As Father notes, Child was not living with him when Child was removed from

       his home and placed into foster care. In fact, when Child was removed from

       Mother’s care and placed in a relative’s home, Father’s paternity of Child had

       not yet been established. In such a situation, the conditions resulting in Child

       being removed from Child’s home cannot be attributed to Father. See In re I.A.,

       934 N.E.2d 1127, 1134 (Ind. 2010). The trial court can, however, consider: (1)

       what conditions led DCS to keep Child “in foster care rather than placing him




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 12 of 25
       with Father,” id., and (2) “whether there is a reasonable probability that those

       conditions will not be remedied.” Id.


[12]   Here, the trial court’s findings do not set out the condition or conditions that

       prohibited DCS from moving Child into Father’s custody after Father’s

       paternity was established. Nor, as in I.A., were we able to locate such a finding

       in any of the orders entered by the trial court after establishment of Father’s

       paternity. When those conditions have never been specified, we cannot hold

       DCS demonstrated by clear and convincing evidence there was a reasonable

       probability Father would not remedy those conditions. See id. at 1135

       (termination of a father’s rights cannot be sustained on conditions not being

       remedied when the record was silent as to why child remained in foster care

       rather than being placed with father). Accordingly, we cannot affirm the

       termination of Father’s parental rights on this basis.


            2. Continuing Relationship Poses Threat to Well-Being
[13]   Father also asserts the court erroneously concluded continuation of his

       relationship with Child was a threat to Child’s well-being. Specifically, the

       court concluded:

               Continuation of the parent-child relationships poses a threat to
               the well-being of [C]hild. [Child] needs stability in his life. The
               [C]hild need [sic] parents with whom the [C]hild can form a
               permanent and lasting bond and who will provide for the
               [C]hild’s emotional, psychological, and physical well-being.
               [C]hild’s well-being would be threatened by keeping [C]hild in
               parent-child relationships with parents whose own choices and
               actions have made them unable to meet the needs of this [C]hild.
       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 13 of 25
(App. at 29.) Relevant to Father’s lack of stability, the court found:

        14. Father is not able to provide a safe and stable home for the
        child. Father has failed to demonstrate a reliable, stable means of
        providing for [C]hild’s needs. Father has failed to make the
        needs of [C]hild a priority.


        15. Throughout the CHINS case, Father lived on and off with
        Paternal Grandmother. Father often stayed with friends and also
        resided with at least two different girlfriends. At times, Father
        lived “in and out of the streets.” Approximately one month prior
        to the evidentiary hearing, Father and his girlfriend of four
        months rented an apartment together. Even though this is the
        first time Father has obtained housing in his own name, he
        misrepresented his employment on the rental application.


        16. Father was employed at the beginning of the CHINS case
        until February of 2015. Father remained unemployed until
        August of 2015 when he began working at a bar. Father was
        terminated from the bar the first week of September and reports
        he was fired because a woman thought he was doing something
        wrong to her. On the second day of the termination hearing,
        Father testified he had been employed at Indiana Packers for
        approximately two weeks. Although Father has generally been
        able to obtain employment, he admits difficulty keeping his
        employment because of his attitude and his mouth getting him in
        trouble.


        17. Father was incarcerated several times during the CHINS. In
        October of 2014, Father was charged with disorderly conduct but
        the case was later dismissed. In April of 2015, Father was
        arrested and charged with Driving While Suspended and those
        charges remain pending. Father was arrested for failing to
        appear in court for a previous theft case and spent some time in



Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 14 of 25
               jail. Father failed to appear for court in the CHINS case as well
               and was also held in contempt for his behavior in the courtroom.


               18. Father was offered services to overcome stability issues but
               Father participated only sporadically. Father never completed
               the parenting assessment, mental health assessment, or substance
               abuse assessment as ordered. No cognitive deficits were
               identified that would have prevented Father from achieving his
               goals. Father’s biggest barriers to parenting are his choices and
               lack of planning.


       (Id. at 27.) Father does not challenge the validity of any of those specific

       findings, and as such, we accept them as correct. See Madlem, 592 N.E.2d at

       687; McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (accepting

       as true trial court findings that appellant did not challenge).


[14]   Father asserts DCS did not prove “Father’s alleged failures posed a real threat

       to [Child].” (Appellant’s Br. at 16.) Father notes the evidence that he had not,

       during his supervised visitation, created threats to Child’s physical safety.

       However, Child’s physical safety is not the only concern. See Egly v. Blackford

       Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1233, 1234 (Ind. 1992) (State need

       not demonstrate “custody of parents is wholly inadequate for the child’s very

       survival.” The State can demonstrate a threat to “emotional and physical

       development.”). Thus, Father must also be in a position to tend to the

       emotional and physical development of Child, and the court’s findings and

       conclusion indicate the court believed Father’s lack of stability, especially with

       regard to employment and housing, rendered Father a threat to Child’s

       development.
       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 15 of 25
[15]   Although we need not review the evidence that supports each trial court

       finding, as Father did not challenge any specific finding, we note at least two

       witnesses testified about why allowing Father to maintain his parental rights

       would be a threat to Child’s well-being. 3 First, DCS caseworker Kristal Banalli-

       Gramelspacher testified “not terminating the rights it [sic] would be a threat to

       the [C]hild.” (Tr. at 130.) Banalli-Gramelspacher acknowledged that Father

       interacted appropriately with Child in visitations and that she had no concern

       Father would hurt Child on purpose; however, she had other concerns:


                The concern at this point is again, [Father] does not participate in
                any services. There’s been no stability. [Child] has been with his
                mother throughout this whole case; they’ve already been split up
                between the sibling groups. He’s very connected with his
                younger brother. There’s been interactions with [Father] but its
                [sic?] four hours a week. There are a lot of hours in that time that
                he’s missed out on that [Father] could have moved towards but
                he did not . . . . I mean [Father], there’s been anger in the past
                and we don’t have anything suggesting that he would hurt the
                child but he’s also not been going to therapy and being in services
                like he should to help address all those things. The instability
                with housing; where’s [Child] gonna [sic] be in six months if
                [Father] hasn’t you know kept a job and he’s gone here and he’s
                gone there and he’s all over the place?




       3
        The inclusion of this testimony in the record distinguishes this appeal from In re I.A., 934 N.E.2d at 1136, in
       which a DCS case manager testified “[y]es, I do,” when asked whether she believed continuing the parent-
       child relationship was a threat to the child, but did not explain why there was a threat.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016          Page 16 of 25
(Id. at 130-32.) Second, when the CASA Monica Christopher was asked about

whether continuing the parent-child relationship would be a threat to Child, the

following exchange occurred:

        A        Do you mean like – him not coming and like showing up
                 to visits and that would be my –


        Q        Well, the missed visits have a great negative affect on
                 [Child], is that right?


        A        Yes, but the inconsistency – I mean if he’s never gonna
                 [sic] be there.


        Q        - (inaudible) – so what kind of stability is [sic] [Father]
                 shown us for his job?


        A        There hasn’t been any stability.


                                              *****


        Q        . . . . How many jobs had [Father] had from September of
                 2014 until now that you’ve seen?


        A        Four to five . . .


                                              *****


        Q        How many different housing situations has [Father] had
                 since September 2014?




Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 17 of 25
               A        Aside from the testimony I would say that I only know
                        about one other and that – his mother’s house and then the
                        girlfriend that he was living with; that was at the last
                        hearing.


                                                     *****


               Q        Ok. So it’s the failure to have consistent employment,
                        consistent housing, would that lack of stability and [sic] be
                        a threat to [Child]?


               A        Of course it would be.


       (Id. at 171-72.)


[16]   Father also asserts “any threat to the well-being of [Child] could have been

       reduced or eliminated by providing additional time and services to Father.”

       (Appellant’s Br. at 16.) But there was evidence Father did not take advantage

       of services that were already offered, and we may not reweigh that evidence.


[17]   DCS worker Banalli-Gramelspacher testified she did not believe Father was

       going to make Child a priority in the future because

               [Father] hasn’t made a priority to his son during this time, I
               mean making that priority to his son meant participating in those
               services that meant working through with his therapist on anger
               management and instability and the past substance abuse, I mean
               those services were tailored and for him to help him you know,
               with being able to reunify with his son. If those weren’t
               important enough to do that and prioritize his son in that aspect
               how can we assume that . . . he would make his son that priority?


       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 18 of 25
       (Tr. at 133-34.) CASA Christopher testified that although Father can identify

       what he needs to do to get custody of Child and although Father talks about

       being committed to getting custody of Child, “he does not follow through with

       what he says he’s gonna [sic] do.” (Id. at 171.)


[18]   Finally, Father points to the facts that, at the time of the final hearing, he was

       employed, had adequate housing, was reengaged in services, and was

       participating in visits with his son. There was evidence visitation was the only

       one of many ordered services in which Father was engaged, he had been in his

       housing with his girlfriend and her children for only a month, and he had been

       employed for only two weeks at his most recent job, which was his fifth job of

       the year. We are not permitted to reweigh the evidence or assess witness

       credibility. In re V.A., 51 N.E.3d at 1143.


[19]   While the evidence Father cites could have prompted the trial court to enter

       findings and conclusions more favorable to Father, we cannot hold the trial

       court’s findings and conclusion clearly erroneous in light of the evidence most

       favorable to the judgment. See, e.g., E.M., 4 N.E.3d at 647 (“it was not ‘clearly

       erroneous’ for the trial court to find that Father’s recent accomplishments,

       though commendable, were nevertheless outweighed by his historical patterns

       and ongoing failure to appreciate the extent of his . . . problems”). Nor, in light

       of the court’s unchallenged findings, can we hold the court committed clear




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 19 of 25
       error when it concluded continuation of the parent-child relationship was a

       threat to Child’s well-being. 4


                                        3. Best Interests of Child
[20]   Father asserts the court erred in concluding termination of parental rights was

       in Child’s best interests. As we review the trial court’s findings and conclusion,

       we are mindful that deciding whether termination of parental rights is in

       children’s best interests is one of the most difficult determinations to be made in

       this type of case because it “places the children’s interest in preserving the

       family into conflict with their need for permanency.” In re E.M., 4 N.E.3d at

       647. Attempting to preserve and reunify families is important not only because

       preservation implicates parents’ fundamental liberty interests, but also because

       social science research demonstrates children benefit when their parents are

       involved in their lives. Id. Nevertheless, “children also have a paramount need

       for permanency,” id., and courts must keep this in mind so that termination

       occurs before a “child’s physical, mental and social development is permanently

       impaired.” Id. at 648. “[C]hildren cannot wait indefinitely for parents to work

       toward preservation or reunification.” Id.




       4
         Because DCS proved this element from Ind. Code § 31-35-2-4(b)(2)(B), we need not reverse based on the
       trial court’s lack of required finding regarding the conditions that prevented Child from being placed with
       Father. See supra part 1. And see K.E. v. Ind. Dept. of Child Servs., 39 N.E.3d 641, 646 n.4 (Ind. 2015)
       (“Because subsection (b)(2)(B) is written in the disjunctive . . . the trial court need only find one of the two
       elements by clear and convincing evidence.”) (citing Castro v. State Office of Family & Children, 842 N.E.2d 367,
       373 (Ind. Ct. App. 2006)).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016           Page 20 of 25
[21]   The trial court’s conclusion that termination was in Child’s best interest is

       supported by a number of the trial court’s findings:

               23. Services have been available to Father for over fifteen
               months and he has failed to actively participate in services to
               effect reunification. Father has demonstrated that he is not stable
               and will not follow through with services. [Child] needs stability
               and permanency now.


                                                     *****


               28. Mother does not believe it would be best for [Child] to be
               with Father. Prior to the CHINS case, Father did not want
               contact with [Child] and only showed up periodically. Mother
               believed that Father had been drinking or using drugs on many of
               the occasions that he did see [Child]. Father never provided
               financial support for [Child] either.


                                                     *****


               30. DCS and CASA believe that termination of parental rights is
               in the best interests of [Child]. The plan for [Child] is adoption
               by the foster parents. [Child] is bonded with the foster family
               and also with his half-sibling that is placed in the same home.
               [Child] is readily adoptable if the foster family cannot adopt for
               some reason.


               31. CASA observed that [Child] is doing well in his foster home
               and that he is making great strides in his communication skills. .
               . . CASA did not observe a bond between Father and [Child].


               32. [C]hild needs permanency now. Neither parent has
               demonstrated the consistency and stability necessary to be the
               primary caregiver of [C]hild. All imaginable services have been
       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 21 of 25
               offered and nothing is singularly different in today’s
               circumstances since the time of removal. To continue the parent-
               child relationship would be detrimental to [C]hild.


       (App. at 28-9.)


[22]   The record contains evidence that supports the court’s findings and conclusion

       that termination was in Child’s best interest. Banalli-Gramelspacher believed

       termination was in Child’s best interest for all the same reasons she had already

       discussed regarding Father’s lack of stability and failure to make Child a

       priority. CASA Christopher also thought termination of parental rights was in

       Child’s best interest because of Father’s instability and lack of consistency.

       When Mother was asked whether she thought it would be in Child’s best

       interest to continue trying to reunify him with his father, she responded: “No.

       Because [Child] tells me all the time that his daddy don’t [sic] have much to do

       with him because his daddy don’t [sic] even see him all the time. And when

       that comes out of a kid’s mouth it’s pretty bad.” (Tr. at 66.)


       We acknowledge there was evidence in the record that Father loves Child, that

       Father and Child are bonded, and that Father is “100% committed to taking

       care of his son.” (Appellant’s Br. at 18.) But the court was not required to give

       that testimony the weight that Father would assign it. Furthermore, Father’s

       testimony about his level of commitment lacks credibility when Father did not

       comply with requests for drug screen sample collections, did not stop using

       illegal drugs, and did not complete other required assessments and services. We

       cannot find clear error in the court’s findings and conclusion. See, e.g., In re

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 22 of 25
       E.M., 4 N.E.3d at 649 (holding trial court’s decision termination was in

       children’s best interests was not clearly erroneous when “Father’s efforts simply

       came too late”).


                           4. Satisfactory Plan for Care of Child
[23]   Ind. Code § 31-35-2-4(b)(2)(D) requires a trial court, prior to terminating a

       parent’s right to a child, to conclude DCS has “a satisfactory plan for the care

       and treatment of the child.” It also must enter findings of fact to support that

       conclusion. Ind. Code § 31-35-2-8(c). We have explained “[t]his plan need not

       be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent-child relationship is terminated.” In re L.B.,

       889 N.E.2d 326, 341 (Ind. Ct. App. 2008).


[24]   The trial court concluded: “DCS has a satisfactory plan of adoption for the care

       and treatment of the child following termination of parental rights. The child

       can be adopted and there is reason to believe an appropriate permanent home

       has or can be found for the child.” (App. at 29.) In support thereof, the trial

       court found: “The plan for [Child] is adoption by the foster parents. [Child] is

       bonded with the foster family and also with his half-sibling that is placed in the

       same home. [Child] is readily adoptable if the foster family cannot adopt for

       some reason.” (Id. at 28.)




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 23 of 25
[25]   Father does not challenge the validity of the trial court’s findings or

       conclusion. 5 Instead he argues the court should not have found the plan for

       adoption adequate when his mother, Child’s paternal grandmother, was willing

       and able to have Child placed in her custody. The record demonstrates DCS

       had conducted some of the necessary background checks and investigated the

       possibility of placing Child with his paternal grandmother. However, when

       DCS approached paternal grandmother about taking Child, she was unable to

       do so because she was already caring for her three children and her nephew. At

       the final termination hearing, paternal grandmother testified she could take

       Child, because her nephew had returned to his mother, but that testimony does

       not invalidate the court’s conclusion that DCS’s plan of adoption was a

       satisfactory plan for care of Child. See In re B.M., 913 N.E.2d 1283, 1287 (Ind.

       Ct. App. 2009) (when determining whether DCS had a satisfactory plan for care

       of a child under Ind. Code § 31-35-2-4(b)(2)(D), DCS plan for adoption of child

       was not rendered inadequate by father’s assertion that his sister would take the

       child).



                                                 Conclusion
[26]   As the trial court did not enter findings regarding the reasons Child could not be

       placed in Father’s care after paternity was established, we may not affirm




       5
         We therefore accept those findings and the conclusion as correct. See McMaster, 681 N.E.2d at 747
       (accepting as true the trial court findings that appellant did not challenge).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016       Page 24 of 25
       termination based on Father’s failure to remedy conditions. However, there is

       evidence to support the court’s remaining findings and conclusions.

       Accordingly, we affirm the termination of Father’s parental rights.


[27]   Affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1603-JT-464 | September 21, 2016   Page 25 of 25